Case 1:19-cr-10335-DJC Document 36-4 Filed 09/12/19 Page 1 of 26

 

    
      
   
 

 

 

 

 

 

Zs 2 = = sae res Sain TALE Sa Sa ee aap i — ae, j
1139

YTE.IC LLG i

Tie BOYLSTON STREET SUITE 120° - BrooklineBank 52.7148/2113
BOSTON, MA 02116 . . 2D \

_ DATE L2f Bf ¢ ees

| PAY os eae DOLLARS $ 88,000- !
r 1 me. |
Eighty - Cisbt Trovsach

FOR aceite BLL — |

Check: 1139 Amount; $88,000.00 Date: 12/13/2018
Run: 1000, Batch: 4, Seq: 160, Source: C21-Fed

agen

thet

 

 

 

Check: 1139 Amount: $88,000.00 Date: 12/13/2018
Run: 1000, Batch: 4, Seq: 160, Source: C21-Fed

EXHIBIT

5S

Rranklina Rank Rrankiina MA « Dano 70 af «

 

 
Case 1:19-cr-10335-DJC Document 36-4 Filed 09/12/19 Page 2 of 26

 

From

Sent: Monday, April 8, 2019 1:59 PM
To:

Subject: RE: Launchbyte

Ok, let’s hope.

Thank you,
| Deposit Services Manager | BrooklineBancorp, Inc. |625 George Washington Hwy |Lincoln, Ri 02865 i=

CONFIDENTIAL AND PROPRIETARY: This email may contain confidential and privileged material for the sole use of the intended
recipient. Any review or distribution by others is strictly prohibited. If you are not the intended recipient please contact the sender and
delete all copies. .

1 eT 7 IE

Sent: Monday, April 08, 2019 1:57 PM

Subject: RE: Launchbyte

Normally | would be with you a 110%, but he started emailing me last night about it coming in.. | think he really is
expecting it this time..

Business Banking Officer
BrooklineBank

33 State St.

Boston, MA 02109

Follow us on Facebook hito://www.facebook.com/brooklinebank

Sent: Monday, April 08, 2019 1:56 PM

To:
Subject: RE: Launchbyte

OK, though I’m not confident they even sent a wire. | think they’re blowing smoke.

Thank you,

= | Depasit Services Manager | BrooklineBancorp, Inc. |625 George Washington Hwy |Lincoln, RI 02865 ia

CONFIDENTIAL AND PROPRIETARY: This email may contain confidential and privileged material for the sole use of the intended
recipient. Any review or distribution by others is strictly prohibited. [f you are nat the intended recipient please contact the sender and
delete all copies.

PENGAD 800-631-4989

 
 

Case 1:19-cr-10335-DJC Document 36-4 Filed 09/12/19-Page3 ef 26

- on: TAS TRL

Sent: Monday, April 08, 2019 1:52 PM

Subject: RE: Launchbyte

The client has asked for a fed reference on the wire. When/if | get the number | will get it to you.. thanks,
Business Banking Officer

BrooklineBank

33 State St.
Boston, MA 02109

Follow us on Facebook http://www.facebook.com/broaklinebank

om: aa)
Sent: Monday, April 08, 2019 12:40 PM
Subject: KE: Launchbyte

i'm sending some more returned mail to you. Can you get them to update their address, as well as get this account’
in the positive?

Thank you,

eee | Deposit Services Manager | BrooklineBancorp, Inc. |625 George Washington Hwy |Lincoln, R1 02865 | =

  

CONFIDENTIAL AND PROPRIETARY: This email may contain contidential and privileged material for the sole use of the intended
recipient. Any review or distribution by others is strictly prohibited. If you are not the intended recipient please contact the sender and
delete all copies.

ror

Sent: Wednesday, April 03, 2019 10:07 AM
To:
Cc:
Subject: RE: Launchbyte

   
 
  
   

Thanks i, | will forward the mail to you. Let’s hope so, he’s pretty much getting a free loan from us.

 

Thank you,
| Deposit Services Manager { BrooklineBancorp, Inc. | 625 George Washington Hwy | Lincoln, RI 02865 ai
Case 1:19-cr-10335-DJC Document 36-4 Filed 09/12/19 Page 4 of 26

CONFIDENTIAL AND PROPRIETARY: This email may contain confidential and privileged material for the sole use of the intended
recipient. Any review or distribution by others is strictly prohibited. If you are not the intended recipient please contact the sender and

delete all copies.

Sa ie SET

Sent: Wednesday, April 03, 2019 10:03 AM
To:
Ce:
Subject: RE: Launchbyte

  
 

You can send the mail to me. Thanks. | speak with the client every day, and should be speaking with him later this
morning. He showed me some correspondence that indicates an amount substantially greater than the OD should be in

soon. | will update you as things happen. Thanks,

Business Banking Officer
BrooklineBank

33 State St.

Boston, MA 02109

Follow us on Facebook htto://www.facebook.com/brooklinebank

  
 
  
 
  
 

From:
Sent:
To:
Ce:
Subject: RE: Launchbyte

nesday, April 03, 2019 9:56 AM

Good Morning,

Any update on when the account is going to brought positive? Also, when are they gaing to change their address, we
keep getting mail back for them. Do you want me to forward the returned mail to either of you?

Thank you,

a | Deposit Services Manager | BrooklineBancorp, Inc. | 625 George Washington Hwy |Lincoln, RI 02865 ee]

CONFIDENTIAL AND PROPRIETARY: This email may contain confidential and privileged materia! for the sole use of the intended
recipient. Any review or distribution by others is strictly prohibited. If you are not the intended recipient please contact the sender and

delete all copies.

or iT

Sent: Monday, March 18, 2019 12:19 PM
To:
Ce:
Subject: RE: Launchbyte

 
  
 
  
Case 1:19-cr-10335-DJC Document 36-4 Filed 09/12/19 Page 5 of 26

Hi,
Can you also get an updated address for the account, we are getting returned mail stating the address is 288 Newbu’  “t

Suite301 Boston MA 02115. See attached. a

Thank you,

— | Deposit Services Manager | BrooklincBancorp, Iuc. |625 George Washington Hwy {Lincoln, RI 02865 iz

CONFIDENTIAL AND PROPRIETARY: This email may contain confidential and privileged material for the sole use of the intended
recipient. Any review or distribution by others is strictly prohibited. [f you are not the intended recipient please contact the sender and
delete alt copies.

   
  
   
 

From:
Sent: Monday, March 18, 2019 12:03 PM

To:
Cc:
Subject: RE: Launchbyte

Ok, thanks.

Thank you,

= | Deposit Services Manager | BrooklineBancoip, Inc. | 625 George Washington Hwy |Lincoln, Ri 02865 2

  

CONFIDENTIAL AND PROPRIETARY: This email may contain confidential and privileged material for the sole use of the int J
recipient. Any review or distribution by others is strictly prohibited. If you are not the intended recipient please contact the sendemand

delete all copies.

  
 
    

From:
Sent:
To:
Cc:
Subject: RE: Launchbyte

onday, March 18, 2019 12:03 PM

 
 

A wire is being initiated from Singapore today.. thanks..

Business Banking Officer
BrooklineBank

33 State St.

Boston, MA 02109

 

Follow us on Facebook hitto://www.facebook.com/brooklinebank

Sent: Monday, March 18, 2019 12:02 PM

; RE: Launchbyte

   
 

Nee
Case 1:19-cr-10335-DJC Document 36-4 Filed 09/12/19 Page 6 of 26

ez
When will she be being this account positive?

Thank'you,

__ | Deposit Services Manager | BrooklineBancorp, Inc. |625 George Washington Hwy |Lincoln, RI 02865 es)

CONFIDENTIAL AND PROPRIETARY: This emai! may contain confidential and privileged material for the sole use of the intended
recipient. Any review or distribution by others is strictly prohibited. If you are not the intended recipient please contact the sender and
delete all copies.

  
  
 
  
 

From:
Sent:
To:
Cc:
Subject: RE: Launchbyte

ursday, March 14, 2019 11:24 AM

Perfect. Thanks.

Thank you,
Scott F. McCarthy | Deposit Services Manager | BrooklineBancorp, Inc. {625 George Washington Hwy | Lincoln, RI 02865 mea

CONFIDENTIAL AND PROPRIETARY: This email may contain confidential and privileged material for the sole use of the intended
recipient. Any review or distribution by others is strictly prohibited. If you are not the intended recipient please contact the sender and
delete all copies.

Sent: Thursday, March 14, 2019 11:21 AM

    

We agree

Business Banking Officer
BrooklineBank

33 State St.

Boston, MA 02109

 

Follow us on Facebook http://www.facebook.com/brooklinebank

 
 
  
 
  
 

From:
Sent: Thursday, March 14, 2019 11:21 AM
To:
Cc:
Subject: RE: Launchbyte
Gase-1:19-¢r-10335-DJC Document 36-4 Filed 09/12/19 Page 7 of 26

Thanks. | think this account should be closed before we end up taking a loss.

Thank you,

os aoe | Deposit Services Manager | Brookline Bancorp, Inc. |625 George Washington Hwy |Lincoln, RI02865 |

CONFIDENTIAL AND PROPRIETARY: This email may contain confidential and privileged materia! for the sole use of the intended
recipient. Any review or distribution by others is strictly prohibited. If you are not the intended recipient please contact the sender and

delete all copies.

    
   

From:
Sent: Thursday, March 14, 2019 11:20 AM

To:
Ce:
Subject: Launchbyte

We agree with your diagnosis and have reached out to the client.. thanks

Business Banking Officer
BrooklineBank

33 State St.

Boston, MA 02109

Follow us on Facebook http://www-facebook.com/brooklinebank

From:

Sent: |hursday, Marcn 14, 2019 11:15 AM
To: 'Tan Kabra'

Subject: RE:

Can you call me from their office? Thanks..

Business Banking Officer
BrooklineBank

33 State St.

Boston, MA 02109

Follow us on Facebook hittp://www.facebook.com/brooklinebank

From: Tan Kabra Lneito 2 i
Sent: Thursday, March 14, 2019 11:15 A
1: RSS|

Subject:

Saw you called me. | am at the Northwestern Mutual office sorting out an issue with my brokerage account—~
that has caused the issue with Brookline Bank. Working on getting it resolved asap and wiring in.

6
Case 1:19-cr-10335-DJC Document 36-4 Filed 09/12/19 Page 8 of 26

The other check tomorrow should also take care of it. sorry & thanks
Best,

Tan Kabra
Founder + Managing Director

 

 

 

 

The LaunchByte Group
715 Boylston Street Suite 120, Boston, MA 02116

https://launchbyte.io |

—
Case 1:19-cr-10335-DJC Document 36-4 Filed 09/12/19 Page 9 of 26

Brookline Bank
2 Harvard Street

Brookline. MA 02445
877-668-2265
iio Moe ACHE La Ame IOC

 

 

 

 

  

LAUNCHBYTE.IO LLC Customer Number: LAA5703
OPERATING ACCOUNT Account Number: XXXKKKKKKKKK3538
715 BOYLSTON STREET SUITE Interest Rate: 0.000000 %
120
BOSTON MA 02116 Previous Statement Balance: ($114.36)
Average Balance: ($83,564.903
Overdraft Limit: $0.06
Date Range: 3/11/2019-4/10/201S
Tran Code Description Amount PayV ENN ts
03/11/2019 20 Deposit $125,000.00 $124,885.64
03/11/2019 183 it ($214.01) $124,671.63
03/11/2019 183 ACH Debit ($362.00) $124,309.63
AUTO INSUR SAFETY INSURANCE
PPD KABRA TANMAYA
03/12/2019 13 Outgoing Wire ($20,020.00) $104,289.63
03/12/2019 112 Wire Transfer Fee ($15.00) $104,274.63
03/12/2019 112 Wire Transfer Fee ($15.00) $104,259.63
03/12/2019 112 Wire Transfer Fee ($15.00) $104,244 63
03/12/2019 112 Wire Transfer Fee ($15.00) $104,229.63
03/12/2019 112 Wire Transfer Fee ($15.00) $104,214.63
03/12/2019 112 Wire Transfer Fee ($15.00) $104,199.63
03/12/2019 112 Wire Transfer Fee ($15.00) $104,184.63
03/12/2019 112 Wire Transfer Fee ($35.00) $104,149.63
03/12/2019 183 ACH Debit ($53.40) $104,096.23
PPD KABRA TANMAYA
03/12/2019 183 ACH Debit ($16,902.95) $87,193.28

This temporary statement from Brookline Bank is not a formal statement of your account.
These items will be reflected again on your regularly schi

April 10, 2019 Page: 1

EC-BLB-P-0000235
Case 1:19-cr-10335-DJC Document 36-4 Filed 09/12/19 Page 10 of 26

ACH PMT AMEX EPAYMENT
PPD LaunchByteio Launch
03/12/2019 18 Online Wire Transfer ($3,500.00) $83,699.28
Online Wire Transfer

   

 
  
   

03/12/2019 18 Online Wire Transfer ($4,000.00) $79,693.28
Online Wire Transfer
03/12/2019 18 Online Wire Transfer ($4,993.00) $74,700.28
Online Wire Transfer
03/12/2019 18 Online Wire Transfer ($5,000.00) $69,700.28

Online Wire Transfer

   

This temporary statement from Brookline Bank is not a formal statement of your account.
These items will be reflected again on your regularly scheduled statement.

April 10, 2019 Page: 2

SEC-BLB-P-0000236
Case 1:19-cr-10335-DJC Document 36-4 Filed 09/12/19 Page 11 of 26

03/12/2019

03/12/2019

03/12/2019

03/12/2019
03/12/2019
03/14/2019

03/14/2019
03/14/2019

03/15/2019
03/15/2019
03/18/2019

1170
1169
101

101

April 10, 2019

18

31
31
135

137
183

120
Z
183

   
   
 
 

201903 12MMQFMPA0000018
20190312C1QAE01X000487

03120921FTO1

Online Wire Transfer ($5,775.00)
Online Wire Transfer

Online Wire Transfer ($6,300.00)
Online Wire Transfer

   

Online Wire Transfer ($7,950.00)
Online Wire Transfer
Check ($20,000.00)
Check ($29,000.00)
Chargeback

($125,000.00)
Chargeback Fee ($10.00)
ACH Debit ($227.91)
231417940 COMCAST 8773103
PPD LAUNCHBYTE *LLC
Return Item Credit $227.91
Return Item Fee ($35.00)
ACH Debit ($291.69)

This temporary statement from Brookline Bank is not a formal statement of your account.

These items will be reflected again on your regularly scheduled statement.

$63,925.28

$57,625.28

$49,675.28

$29,675.28
$675.28
($124,324.72)

($124,334.72)
($124,562.63)

($124,334.72)
($124,369.72)
($124,661.41)

Page: 3

SEC-BLB-P-0000237
03/19/2019
03/19/2019
03/20/2019

03/20/2019

03/21/2019
03/21/2019

03/21/2019

03/21/2019

03/21/2019

03/21/2019
03/21/2019
03/22/2019
03/22/2019
03/22/2019
03/22/2019

03/22/2019
03/22/2019
03/22/2019
03/25/2019
03/25/2019

03/25/2019

03/25/2019
03/26/2019
03/26/2019
03/26/2019

03/26/2019

03/26/2019

April 10, 2019

Case 1:19-cr-10335-DJC Document 36-4 Filed 09/12/19 Page 12 of 26

120

183

183

120
120

183

183

183

120

120

120
183

NNN

120
183

183

120
120
33
33

183

   
 
   

231125527 COMCAST 8773103
PPD LAUNCHBYTE *LAUNCHB

Return Item Credit $291.69

Return Item Fee ($35.00)

ACH Debit ($227.91)

RETRY PYMT COMCAST 8773103

PPD LAUNCHBYTE *LLC

ACH Debit ($85,426.08)

Return Item Credit $227.91

Return Item Credit $85,426.08

ACH Debit ($37.07)

CTOR

ACH Debit ($264.89)

INS PREM HEALTH CONNECTOR

ACH Debit ($291.69)

RETRY PYMT COMCAST 8773103

PPD LAUNCHBYTE *LAUNCHB

Return Item Fee ($35.00)

Return Item Fee ($35.00)

Return Item Credit $37.07

Return Item Credit $264.89

Return Item Credit $291.69

ACH Debit ($24,390.27)

ACH PMT AMEX EPAYMENT

PPD LaunchByteio Launch

Return Item Fee ($35.00)

Return Item Fee ($35.00)

Return Item Fee ($35.00)

Return Item Credit $24,390.27

ACH Debit ($227.91)
’ RETRY PYMT COMCAST 8773103

PPD LAUNCHBYTE *LLC

ACH Debit ($3,752.65)

ACH PMT AMEX EPAYMENT

PPD LaunchByteio Launch

Return Item Fee ($35.00)

Return Item Credit $227.91

Retum Item Credit $3,752.65

Miscellaneous Deposit/Credit $20,000.00

RETURN CK#1170

Miscellaneous Deposit/Credit $29,000.00

RETURN CK 1169

ACH Debit ($291.69)

RETRY PYMT COMCAST 8773103

This temporary statement from Brookline Bank is not a formal statement of your account,

These items will be reflected again on your regularly scheduled statement.

($124,349 72)
($124, 72)
($124,632.63)

($210,058.71)

($209,830.80)
($124,404.72)
($124,441.79)

($124,706.68)

($124,998.37)

($125,033.37)
($125,068.37)
($125,031.30)
($124,766.41)
($124,4° ° 72)
($148,._.99)

($148,899.99)
($148,934.99)
($148,969.99)
($124,579.72)
($124,807.63)

($128,560.28)

($128,595.28)
($128,367.37)
($124,614.72)
($104,614.72)

($75,614.72)

($75,906.41)

Page: 4

SEC-BLB-P-0000238
03/26/2019
03/26/2019
03/27/2019
03/27/2019

03/27/2019
03/28/2019
03/28/2019

03/28/2019
03/29/2019
03/29/2019
04/01/2019

04/01/2019

04/01/2019

04/01/2019

04/02/2019
04/02/2019
04/02/2019
04/02/2019
04/02/2019

04/02/2019

04/02/2019
04/02/2019
04/02/2019
04/02/2019
04/03/2019
04/03/2019
04/03/2019
04/03/2019
04/05/2019

Case 1:19-cr-10335-DJC Document 36-4 Filed 09/12/19 Page 13 of 26

117]

1171

1171

April 10, 2019

120
183

120
183

120

183

183

183

31

120
120
120
120
183

183

PPD LAUNCHBYTE *LAUNCHB

($75,941.41
($75,976.41)
($75,684.72)
($100,074.99)

($100,109.99)
($75,719.72)
($79,472.37)

($79,507.37)
($75,754.72)
($75,789.72)
($77,932.17)

($84,359.52)

($108,749.79)

($233,749.79)

($231,607.34)
($225,179.99)
($200,789.72)
($75,789.72)
($76,219.10)

($79,971.75)

($80,006.75)
($80,041.75)
($80,076.75)
($80,111.75)
($79,682.37)
($75,929,72)

Return Item Fee ($35.00)
Return Item Fee ($35.00)
Return Item Credit $291.69
ACH Debit ($24,390.27)
RETRY PYMT AMEX EPAYMENT
PPD LaunchByteio Launch
Return Item Fee ($35.00)
Return Item Credit $24,390.27
ACH Debit ($3,752.65)
RETRY PYMT AMEX EPAYMENT
PPD LaunchByteio Launch
Return Item Fee ($35.00)
Return Item Credit $3,752.65
Return Item Fee ($35.00)
ACH Debit ($2,142.45)
HEADWAYCAPITAL IHEADWAY
CCD TANMAYA KABRA
48553429 8
ACH Debit ($6,427.35)
HEADWAYCAPITAL 1HEADWAY
CCD TANMAYA KABRA
48555277 S ;
ACH Debit ($24,390.27)
RETRY PYMT AMEX EPAYMENT
PPD LaunchByteio Launch
Check

($125,000.00)
Return Item Credit $2,142.45
Return Item Credit $6,427.35
Return Item Credit $24,390.27
Return Item Credit $125,000.00
ACH Debit ($429.38)
Payment ATT
PPD TemporaryAccountNam
ACH Debit ($3,752.65)
RETRY PYMT AMEX EPAYMENT
PPD LaunchByteio Launch
Return Item Fee ($35.00)
Return Item Fee ($35.00)
Return Item Fee ($35.00)
Return Item Fee ($35.00)
Return Item Credit $429.38
Return Item Credit $3,752.65
Return Item Fee ($35.00)
Return Item Fee ($35.00)
ACH Debit ($429.38)
RETRY PYMT ATT

This temporary statement from Brookline Bank is not a formal statement of your account.
These items will be reflected again on your regularly scheduled statement.

($75,964.72)
($75,999.72)
($76,429.10)

Page: 5

SEC-BLB-P-0000239
Case 1:19-cr-10335-DJC Document 36-4 Filed 09/12/19 Page 14 of 26

PPD Temporary AccountNam
04/08/2019 120 Return Item Credit $429.38 ($75,999.72.
04/08/2019 2 Return Item Fee ($35.00) ($76,097 1.72,

This temporary statement from Brookline Bank is not a formal statement of your account.
These items will be reflected again on your regularly scheduled statement.

April 10, 2019 Page: 6

SEC-BLB-P-0000240
NA Canfidantisl Trantwmant Darutaaetad

Case 1:19-cr-10335-DJC Document 36-4 Filed 09/12/19 Page 15 of 26
all Verizon > 3:36 PM 48%

 

    

2 EXHIBIT

8

| D>
i

 

OK let me know after

The individuals name is

ee

29,000 on Monday

 

 

RBar annn
——___Case-_1-19-cr-10335-DJC—Decument 36-4 Filed 09/12/19 Page 16 of 26
alle Verizon = 3:37 PM A8% O°

  

oO
&

 

GE | just tried to call

you I’m facing major

heat from someone |

wrote a check to you on

Monday that showed -
their check as clearing

inthe cash

management portal

Aside from the issue at
hand that we have here
that should be separate
correct

 

Rear nner

 

AIA Panfidantial Tract

 
Case 1:19-cr-10335-DJC Document 36-4 Filed 09/12/19 Page 17 of 26
al Verizon > 3:37 PM 43% Wh:

 

understand an extended
check situation

 

All set. My dad will send
a wire from Singapore.
just talked to him

Then I'll wire back once
the check I’m expecting
comes in today or mon

 

MA Canfidantial Trastmnant Daniuinatad RBar ann
Case 1:19-cr-10335-DJC Document 36-4 Filed 09/12/19 Page 18 of 26 |
al: Verizon > 3:37 PM 48% Ml

them yet so setting one
for 5

Ed

<

 

 

  

Yeah nothing yet -
following up again now.
im so sorry - didn't
mean to put you in this
position. Working ona
fix ASAP

Hopefully higher up can
understand an extended

 

RR An
Case 1:19-cr-10335-DJC Document 36-4 Filed 09/12/19 Page 19 of 26
all’ Verizon > 3:37 PM 48% Os

q

ESR RR a Ser Re Ta ee

 

 

Let me get the account
back up —

 

Call you in 7 mins

 

 

3 pm reminder: | don’t
have an update from
them yet so setting one
for 5—

a bie

      
  

AA Onnfidantiol Trastmant Daasinetad aan nnn
B
iO

Case 1:19-cr-10335-DJC Document 36-4 Filed 09/12

Sot

= 3:37 PM

 

 

 

| will ict me get

the solution done first,
give you aring

 

Let me get the account

 

AA Ranfidnntial Trastmant Daniiastad pRe anne
Case 1:19-cr-10335-DJC Document 36-4 Filed 09/12/19 Page 21 of 26

BrooklineBank

PERSONAL FINANCIAL STATEMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

      

|. PERSONAL INFORMATION (Attach additional Statements as necessary.)
lame (first, last, middle initial Home Address Street
Vania Rater 11 Gloucester Street Apt 4 "
mp! i City State Zip Code
PaGneheve LLC Boston, MA 02115 e
oO fi treet : urity No irth
EBEARR Breet st 128° Oo meas
i i imary Personal Bank
Beston, MA 02116 — aia eade First Republic ank
Years with F = a Phone No
Phone No. Employer gee (ape « PA
amanaen | Chief Executive Officer Phone No.
ie (=
Name of previous employer and position No. of Years
(If with current employer less than 3 years)
Il. FINANCIAL INFORMATION — Income/Expense for the Year Ended 2017 ; Assets/Liabilities as of 2017
Annual! Income Amount ($) Annual Expenditures Amount ($}
Salary $300,000 Mortgage Pymts. Residential
Bonuses and Commissions $800,000 Investment
Alimony/Child Support or Separate Maintenance Property Taxes Residential
(Alimony, Child Support or Separate Maintenance
income need not be revealed if you do nat wish to Investment
have it considered as a basis for repaying the
obligation.) Rental Payments, Co-op, Condo Maintenance $5,000
Other Income: (List) Alimony/Child Support or Separate Maintenance
Obligations
Consulting $250,000 Tuition
Other Expenses: (List)
Total Annual Income $1,350,000 Total Annual Expenditures $60,000
Assets as of 2017 Dec Amount ($) Liabilities as of 2017 Dec Amount ($)
Cash and Savings (Schedule A) $100,000 Credit Cards Payable
Marketable Securities (Schedule B) |Crypto: $1,000,00C} Mortgage Debt (Schedule C)
Residential Real Estate (Schedule C) Student Loans Payable
Real Estate Investments (Schedule C) Notes Payable (Schedule E)
Ownership Interest in Businesses (Schedule D) 16,462,500 Taxes Payable (Income, Property, Business)
Profit Sharing & Other Vested Retirement Accounts $700,000 Other Liabilities (Schedule E) $40,000
Personal Property (including autamobiles) $150,000 Contingent Liabilities (Schedule F}
Other Assets (List) _
Total Liabilities $100,000
Net Worth (Total Assets — Total Liabilities) $19,662,500
Total Assets $19,762,500 Total Liabilities and Net Worth 519,662,600
V6.0—11.1.16 S Page 1 of 3
3
@

 

 

  
Case 1:19-cr-10335-DJC Document 36-4 Filed-09/12/19 Page 22 of 26 ———______

 

BrooklineBank PERSONAL FINANCIAL STATEMENT

Schedule A — Cash, Checking, Savings, CD's, and Money Market Accounts

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Account Holder(s) Description Institution Amount Pledged
Tanmaya Kabra Personal Checking First Republic Bank $100,000 Nc
[No —
|No
| No
Schedule 8B - Marketable Securities (including non-money market mutual funds)
No. of Shares Attach ea separate schedule or brokerage statements), if necessary, in which case, enter totals only.
(Stock) or Face Current
Value (Bonds) Description Owner(s) Where Held Market Value | Pledged |
Cryptocurrencies Tanmaya Kabra Coinbase & Digital Wallets | $1,250,000 |No
|
No
No
No
Schedule C — Residence, Real Estate Investments, and Mortgage Debt
Market Loan Mo. Payment | Interest
Property Address Owner(s) Lender Value Balance (inc. taxes, ins.} Rate

 

Personal Properties

 

 

 

Investment Properties

 

 

 

 

 

 

 

 

 

Schedule D —-Ownership Interest in Business(es) (Attach copies of business fax returns, K-18, or financial statements for investments which ~~
represent a material portion of your fotal assets, please include signed business tax retums or financial statements.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Investment Current Market Balance Due on §=jOwnership
Business Name Business Type Cost Value Business Debt %
LaunchByte Group LLC 500,000 10,000,000 50,000 80%
Vetx Inc 200,000 3,250,000 75%
LaunchByte Ventures Portfolio LLC 1,000,000 7,000,000 100%
Yee Systems LLC 10,000 100,000 50%
Schedule E — Other Liabilities 4
Total/Original Balance Maturity | Interest
Due to Type of Liability Amount Due Date Rate Collateral Secured
Chase Financial Auto Auto Loan 40,000 12,000 N/A No
Huntington Auto Auto Loan 45,000 38,000 N/A No
No
No
Schedule F -- Contingent Liabilities
1. Are you a guarantor, co-maker, or endorser for any debt of an individual, corporation, or partnership? No
2. Are you a party to, or threatened with, any claim or lawsuit? No
3. Are you Contingenily liable on any lease or contract? No
4. Are any of your tax obligations past due? No
If"Yes" for any of the above, please provide details.
uuu —_

 

 

V6.0 -11.1.16 Page 2 of 3
Case 1:19-cr-10335-DJC Document 36-4 Filed 09/12/19 Page 23 of 26

 

BrooklineBank PERSONAL FINANCIAL STATEMENT

ll, OTHER DISCLOSURES

 

 

 

 

 

 

 

 

 

 

1. Personal income tax retums filed through (date): 2016 Are any retums currently being audited or contested? No |
2. Have you or any firm in which you were an owner ever declared bankruptcy? | No
3. Have you ever been convicted of or pleaded no contest to any crime (felony or misdemeanor)? | No
4. Do you anticipate a significant change in annual income and expenses or in assets or liabilities in the next year? No
5. Have you ever had your license to practice or conduct business suspended or revoked by a licensing agency? iNo
If “Yes” for any of the above, please provide details:
6. Number of dependents (excluding self}

 

7. Will loan proceeds be used for capital improvements to real estate, the purchase of real estate, or to refinance debt onreal No
estate? i i

8. If"Yes” to Question 7, HMDA Addendum completed? No
No

 

 

9. If"Yes” to Question 7, Commercial Real Estate Addendum completed?

E. SA SR a AE Coe RTE I AN AT PG NI
IV. Representations, Warranties, Notices and Authorizations

The undersigned certifies that this Personal Financial Statement and all documents required to be submitted in connection herewith, including without
limitation, federal income tax returns and financial statements (collectively, the "Statement"), are provided to the bank (the “Bank") in support of an application
for credit. The undersigned certifies that all he information contained in this Statement is provided to induce the Bank to extend or to continue the extension
of credit to the undersigned or to others upon the guarantee of the undersigned. The undersigned acknowledges and understands that the Bank Is relying on
the information provided herein in deciding to grant or continue credit or to accept a guarantee thereof. The undersigned represents warrants and certifies
that the information provided herein is true, correct and complete. The undersigned agrees to notify the Bank immediately and in writing of any change in
name, address, or employment and of any material adverse change (1) in any of the information contained in this statement or (2) in the financial condition of
the undersigned er (3) in the ability of any of the undersigned to perform his/her obligations to the Bank. In the absence of such notice or a new and full
written Statement, this Statement should be considered as a continuing Statement and substantially correct. If the undersigned fails to notify fhe Bank as
required above, or if any of the information herein should prove to be inaccurate or incomplete in any material respect, the Bank may declare the
indebtedness of the undersigned or the indebtedness guaranteed by the undersigned, as the case may be, immediately due and payable. By signing below,
the undersigned authorizes the Bank to make or have made any credit, employment, tax return, or investigation inquiry that the Bank determines appropriate
for the extension of credit, periodic evaluation of your account or the collection of amounts owed fo the Bank. The undersigned acknowledges that the Bank
may furnish information concerning the undersigned’s account with the Bank to consumer reporting agencies and others who may properly receive that
information. If the undersigned request, the undersigned will be informed whether a consumer report was requested, and if a report was requested, the
undersigned will be informed of the name and address of the consumer reporting agency that furnished the report. The undersigned authorizes the Bank to
answer questions about the undersigned’s credit experience with the Bank. As long as any obligation or guarantee of the undersigned fo the Bank is
outstanding, the undersigned shall supply annually an updated tax return or financial statement. This Statement and any other financia! or other information

thal the undersigned provides to the Bank shall be the Bank’s property.

     

 

SS

Fine rere: a vernon ace gare en ee mai ae ee Ue ee aisles ieee is a as en sie d
V. Bank Disclosures

NOTICE REGARDING USA PATRIOT ACT: The Bank complies with Section 326 of the USA Patriot Act. This law mandates that we obtain and verify
certain information about you, including your name, legal address, date of birth and social security or tax identification number, while processing your account
application.

NOTICE REGARDING EQUAL CREDIT OPPORTUNITY ACT: The Federal Equal Credit Opportunity Act prohibits creditors from discriminating against
credit Applicants on the basis of race, color, religion, national origin, sex, marital status, age (provided that Applicant can enter into a legally binding contract);
because all or part of the Applicant's income derives from any public assistance program; or because the Applicant has in good faith exercised any right
under the Consumer Credit Protection Act. The federal agency that administers compliance with this law concerning this creditor is the Federal Reserve

Consumer Help Center, P.O. Box 1200, Minneapolis, MN 55480.

By signing below, | hereby acknowledge that (a) | intend to support an application for credit personally; (b)} | will be personally
liable for any credit extended; (c) | understamd that the request will not be considered complete until al] requested information has
been provided; (d) | have read and agreed to the above terms and conditions of this Statement; and (e) the information provided in

this Statement is accurate and complete.
Tanmaya Kabra

 

Name (Please Print)

Tanmaya Kabr. ember 20, 2017

Signature Date

 

 

 

 

V6.0 —11.1.16 Page 3 of 3
Case 1:19-cr-10335-DJC Document 36-4 Filed 09/12/19 Page 24 of 26

AS Santander

 

PENGAD 800-631-6988

EXHIBIT

Statement Period 07/01/19 - 07/31/49

  

eed ee Ee IL LCG

LAUNCHBYTE VENTURES,LLC

 

Account A css

 

 

 

 

 

 

 

Balances

Beginning Balance $3,576 38 Ending Balance "431,609 61
Deposits/Credits +$60,447.08 Average Daily Balance -$1,878.24
Withdrawals/Debits -$95,633 07

Checks Posted

Check # Date Paid Amount Reference Check # Date Paid Amount Reference

. 125 -R 7/05 «$5,000 00 0996341015 128 O7/15 $150.00 0998558370

126 07/03 $150.00 0996015075 | 10112* OTA $318 00 0998007849

| 127 Ov/Tée $350 00 0999011215

4 Check(s} Pasted = $968.00

An asterisk {*) indicates a skip in sequential check numbers.

Account Activity

Date Description Credits Debits Balance

07-01
: LYFT
07-01
07-02

7-02
0

com

07-03 L MO

* ITUNES.

07
G7-08

Q7-1

10 WIRE
07-4
07-10 WIRE
<1
-1
11

ic

O7-12

Balance

712-7753 /CA US CARD PURCHASE

FEE - ITEM PAID

~ TEM ON 07 19

REFUND

O! NG DOMESTIC -
1

07-12 UBER EATS 80059289965 /CA US

- c
Q7-
O7-15
TH

Page 2 of 4

 

9533032693
Case 1:19-cr-10335-DJC Document 36-4 Filed 09/12/19 Page 25 of 26

> Santander

 

Account Activity (Cont. for Acct# Hs;

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Description Credits Debits Balance
07-15 CHIPOTLE 2494 CENTRAL VALLE /NY US CARD PURCHASE $3.89 $1,694.39
7-15 50 *SQ *BENSON' New Yark JNY US CARD PURCHASE 207. $1,646 32
07-15 1106 MAXWELL LA NEWARK /N3 US CARD PURCHASE $12.00 $1,634.32
07-15 AMAZON COM*MHBN SEATILE AWA US CARD PURCHASE $653 $1,627 79
07-15 AMAZON.COM*MH6T SEATTLE AWA US CARD PURCHASE $103.90 51,523.89
"07-15 CHECK OODDOO0001Z8 $150 00 $1,373 89
G7-16 ORC*FINRA FORM 800-9596647 AViD US CARD PURCHASE $60.00 $1,373.89
07-16 AIRBNB HMAKSCH 4158005859 /CA US CARD PURCHASE $220 16 $1,093 73
07-16 CAAMINE'S NEW YORK /NY US CARD PURCHASE $145.12 $948.61
07-16 SQ *SO *REL New York /NY US CARD PURCHASE $174.20 774 At
07-16 LYFT *RIDE SU 8552800278 /CA US CARD PURCHASE $19.20 755.21
-O7-16 CHECK 000000000127 ~ $350 00 $405 27,
C7-17 DAVE & BUSTERS NEW YORK /NY US CARD PURCHASE $55.00 $349.21
O7-17 SOC*CASH APP GO 4153753176 /CA US CARD PURCHASE i $300 00 $49 21
C7-17 AMAZON.COM*MH2B SEATTLE (WA US CARD PURCHASE $39.40 $9.84
“D7-22 APL*ITUNES COM/ 866-712-7753 /CA US CARD PURCHASE $299 $6 82
07-22 DASCOVER E-PAYMENT 190719 $2,395.50 -$2,388.68
i@7-22 INSUFFICIENT FUNDS FEE - ITEM PAID $35 00 -§2,423 68
07-29 WIRE IN FRM ACCT832 EF INVESTMENT IN PROMIS $3,000.00 $576.32
07-29 AMEX EPAYMENT.ACH PMT 190729 ******SP $4,100 15 $3,523 83
07-29 INSUFFICIENT FUNDS FEE - ITEM PAID $35.00 ~$3,558.83
07-29 AMEX EPAYMENT ACH PMT 190729 ******SP $27 44078 ~$30,999 61
07-29 INSUFFICIENT FUNDS FEE - ITEM PAD $35.00 -$31,034.61
07-30 ACH RETURNED ITEM $27,440 78 ~$3,593 83.
G7-30 ACH RETURNED ITEM $4,100.15 $506.32
07-30 REFUND - INSUFFICIENT FUNDS FEE - ITEM PAID ON 07/29/2019 $35 06 $541 52
07-30 REFUND - INSUFFICIENT FUNDS FEE - ITEM PAID ON 07/29/2019 $35.00 $576.32
"07-30 WIRE TRANSFER OUTGOING DOMESTIC-TREASURY LINK ZZ $470 00 ; $106 32
07-30 SUSTAINED OVERDRAFT FEE __ $35.00 $71.32
"07-30 INSUFFICIENT OR UNAVAILABLE FUNDS -TTEM RETURNED $35 00 $36 32
07-30 INSUFFICIENT OR UNAVA‘LABLE FUNDS - ITEM RETURNED 35.00 $1.32
"07-31 AMEX EPAYMENT RETRY PYM1190729 ******SP $4,100 15 -$4,098 83
07-31 INSUFFICIENT FUNDS FEE - ITEM PAID $35.00 -$4,133.83
07-31 AMEX EPAYMENT RETRY PYM1190729 ******SP $27,440 78 -$31,574 61
07-31 INSUFFICIENT FUNDS FEE - ITEM PAID $35.00 -$31,609.61
07-31 Ending Balance -$31,609.61

 

 

IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS
CALL QUR BUSINESS CUSTOMER CONTACT CENTER AT 1-877-768-1745 OR WRITE TO THE BANK
ATIN: BUSINESS CUSTOMER CONTACT CENTER
Santander Way RI1 EPV 02 23
East Providence, R102915

Please contact ws if you think your statement or receipt is wrong or if you need additional information about a transfer on the
stetement or receipt. We must hear from you no later than 30 days after we sent you the FIRST statement on which the error appeared.

 

Page 3 of 4 9533032693
Case 1:19-cr-10335-DJC Document 36-4 Filed 09/12/19 Page 26 of 26

Page 1 of 2

 

 

 

 

Account Inquiry - Transactions cd

i Bank: 0317 SANTANDER Branch: 3806 COURT ORD
‘Account No:  —EEEEERDsos Helder: LAUNCHBYTE VENTURES,LLC
+ Product Type: 300-130 SMALL BUSINESS CHECKING Currency: USD US DOLLAR |

Branch Account: 0317 0413 Branch Desc: Boston - Back bay
! Search Ceftaria - Click on the icen to show the Miter options Balance Participants
pate trom: fos Yon plzoas ] Deke to [oa ]f03 {2039 | [EE

Amount from: fo Amontt: fF id,

Entry: QbebtClated] @ all feo
sete wpe 55] conan 5) oR —— TES

Sort by Dates) Ces @ Asc.

 

 

 

{ Transactions :
Trane. Ot. | Efe. Dt, | Description | Amaunet | Balance | GO}
Og/01/19 07/32/19 ACH RETURNED ITEM 27,440.78 C 4,168.83 D a3
06/04/19 07/31/19 ACH RETURNED ITEM 4,400.15 © 68.66 D 03!
aefo1/i9 = «07/32/19 = REFUND - INSUFFICIENT FUNDS FEE - IT... 35,00 33.68 D =
on/o1/19 07/31/49 REFUND - INSUFFICIENT FUNDS FES - IT... 35.00 C L32c ar
og/Daf19 08/01/19 INSUFFICIENT OR UNAVAILABLE FUNDS ... 35,00 33.68 D a2
oB/01/19 —OB/OL/19 INSUFFICIENT OR UNAVAILABLE FUNDS ... 35.00 0 68.68 oz
onjozig §=—s«OB 02/19 = AMEX EPAYMENT RETRY PYMT190729 **... 4,100.15 4,168.83 D 0317
oB/0z/19 | 08/02/19 INSUFFICIENT FUNDS FEE - ITEM PAID 35,00 D 4,203.83 0 oa
oajoz/i9 = 08/02/19 += AMEX EPAYMENT RE;RY PYM7190729 *... 27,440.78 D 31,644.61 D 0317,
oafoei9 06/02/19 INSUFFICIENT FUNDS FEE - ITEM PAID 35.00 D 31,679.61 D 8
«| = J . >

 

> Adjustment Datails

 

hitp://servicinz.sov.gs.coro/SOV CtasPersonales UDT ENS/s.ssobto?dse contextRoot=tru... 8/4/2019
